USCA11 Case: 20-14426       Date Filed: 06/23/2021   Page: 1 of 5



                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-14426
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 2:20-cv-14367-DMM


ROBERT ALLEN AUSTIN,

                                                           Plaintiff-Appellant,

                                              versus

JUDGE,
JUDGE,

                                                            Defendants-Appellees.

                           ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________
                                 (June 23, 2021)

Before WILSON, ROSENBAUM and ANDERSON, Circuit Judges.

PER CURIAM:

      Robert Austin, proceeding pro se, appeals the district court’s sua sponte

dismissal with prejudice of his civil rights complaint as patently frivolous because
          USCA11 Case: 20-14426        Date Filed: 06/23/2021    Page: 2 of 5



the appellees, two state court judges (“the judges”), were entitled to absolute

judicial immunity from suit. The judges have moved for summary affirmance and

to stay the briefing schedule. On appeal, Austin argues that the district court erred

by dismissing his complaint because the judges lacked jurisdiction over his state

court child support proceedings that they presided over.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).1

An action is frivolous if it is without arguable merit in law or fact. Napier v.

Preslicka, 314 F.3d 528, 531 (11th Cir. 2002).

      Pro se pleadings are held to a less stringent standard than counseled pleadings

and, therefore, are liberally construed. Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998). We may affirm on any ground supported by the record. Big

Top Koolers, Inc. v. Circu-Man Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008).




      1
        We are bound by cases decided by the former Fifth Circuit before October 1, 1981.
Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                           2
          USCA11 Case: 20-14426       Date Filed: 06/23/2021   Page: 3 of 5



      We generally review de novo the dismissal of a complaint with prejudice for

failure to state a claim. Almanza v. United Airlines, Inc., 851 F.3d 1060, 1066 (11th

Cir. 2017). We accept the factual allegations as true and construe them in the light

most favorable to the plaintiff, but the complaint must state a plausible claim for

relief on its face. Id. Exhibits to a complaint are part of the complaint for all

purposes. Fed. R. Civ. P. 10(c).

      We review a district court’s sua sponte dismissal for abuse of discretion.

Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1335 (11th Cir. 2011). A district court abuses

its discretion when it dismisses a complaint sua sponte without giving the plaintiff

notice or an opportunity to respond, “unless amendment would be futile or the

complaint is patently frivolous.” Surtain v. Hamlin Terrace Found., 789 F.3d 1239,

1248 (11th Cir. 2015).

      Judges enjoy absolute judicial immunity when they act in their judicial

capacity as long as they do not act “in the clear absence of all jurisdiction.” Sibley

v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005) (quotation marks omitted). A judge

acts in his or her judicial capacity by performing normal judicial functions, in

chambers or open court, in cases pending before the judge. Id. In Sibley, the

petitioner brought a civil rights action against the state court judges who imprisoned

him due to his failure to pay child support as ordered. Id. at 1069-70. The district

court dismissed Sibley’s complaint for failure to state a viable claim on the ground


                                          3
          USCA11 Case: 20-14426       Date Filed: 06/23/2021    Page: 4 of 5



that the state court judges were entitled to absolute judicial immunity and, on appeal,

we affirmed. Id. at 1069, 1071.

      We grant the judges’ motion for summary affirmance because there is no

substantial question that the judges were entitled to absolute judicial immunity from

civil suit. See Groendyke Transp., Inc., 406 F.2d at 1162. Although the district court

appeared to base its dismissal of Austin’s complaint on frivolity, it also mentioned

its authority to dismiss the complaint for failure to state a viable claim, and we may

affirm on any ground supported by the record. See Big Top Koolers, 528 F.3d at

844. And here, the district court properly dismissed Austin’s complaint sua sponte

because he failed to state a viable claim for relief. See Almanza, 851 F.3d at 1066.

      Austin’s claims attacked the judges’ entry of orders in his state child support

proceedings, and there is no dispute that such actions constitute normal judicial

functions. See Sibley, 437 F.3d at 1070. Moreover, the exhibits attached to Austin’s

complaint indicate that the judges were assigned to preside over his child support

proceedings, and nothing in those exhibits or the complaint support a plausible

finding that they were acting “in the clear absence of all jurisdiction.” See id.; Fed.

R. Civ. P. 10(c). Thus, the judges were entitled to absolute judicial immunity for

their actions in that proceeding, and any claim Austin could have made otherwise

would have been without arguable merit. See Sibley, 437 F.3d at 1070.; Napier, 314

F.3d at 531. For that reason, the district court properly determined that Austin’s


                                          4
          USCA11 Case: 20-14426       Date Filed: 06/23/2021    Page: 5 of 5



complaint was patently frivolous and that sua sponte dismissal was thus appropriate.

See Surtain, 789 F.3d 1239, 1248; Napier, 314 F.3d at 531.

      In sum, because there is no substantial question that the district court properly

dismissed Austin’s complaint, and did not abuse its discretion by sua sponte

dismissing it with prejudice, we GRANT the judges’ motion for summary

affirmance. See Groendyke Transp., Inc., 406 F.2d at 1162. Accordingly, we DENY

AS MOOT the accompanying motion to stay the briefing schedule.




                                          5